Kupferman, J. P. (dissenting in part).
I cannot agree that “extreme violence” cannot be enjoined. (See Billy Jack For Her v New York Coat, Suit, Dress, Rainwear & Allied Workers’ Union, 511 F Supp 1180, 1183, n 3.)
Sandler, Sullivan and Ross, JJ., concur with Alexander, J.; Kupferman, J. P., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on or about December 21,1981, reversed, on the law, the motion granted and the complaint dismissed. Appellant shall recover of respondent $75 costs and disbursements of this appeal.